           Case 1:20-bk-11784-MB                     Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49                                      Desc
                                                     Main Document     Page 1 of 74

 $WWRUQH\RU3DUW\1DPH$GGUHVV7HOHSKRQH )$;                             )25&285786(21/<
 1RV6WDWH%DU1R (PDLO$GGUHVV
 SCHEER LAW GROUP, LLP
 JOSHUA L. SCHEER #242722
 REILLY D. WILKINSON #250086
 155 n. Redwood Dr., Suite 100
 San Rafael, CA 94903
 Telephone: (415) 491-8900
 Facsimile: (415) 491-8910
 rwilkinson@scheerlawgroup.com
 File BSI.100-1080S




     0RYDQWDSSHDULQJZLWKRXWDQDWWRUQH\
     $WWRUQH\IRU0RYDQW

                                              81,7('67$7(6%$1.5837&<&2857
                                        &(175$/',675,&72)&$/,)251,$1DPHRI',9,6,21
                                                                         SAN FERNANDO VALLEY
                                                                                            DIVISION

 ,QUH                                                                       &$6(12 1:20-bk-11784-MB
                                                                               &+$37(57
 Valley Enterprises T.S. Inc
                                                                                       127,&(2)027,21$1'027,21
                                                                                      )255(/,())5207+($8720$7,&
                                                                                         67$<81'(586&
                                                                                         ZLWKVXSSRUWLQJGHFODUDWLRQV 
                                                                                               5($/3523(57< 

                                                                                     03/23/2021
                                                                               '$7(
                                                                               7,0(10:00am

                                                                 'HEWRU V     &28575220303

 0RYDQW 1SHARPE OPPORTUNITY INTERMEDIATE TRUST REO ENTITY: 1S REO OPPORTUNITY 1, LLC, its
          successors and/or assignees


 +HDULQJ/RFDWLRQ
           (DVW7HPSOH6WUHHW/RV$QJHOHV&$                                   :HVW)RXUWK6WUHHW6DQWD$QD&$
           %XUEDQN%RXOHYDUG:RRGODQG+LOOV&$                               6WDWH6WUHHW6DQWD%DUEDUD&$
           7ZHOIWK6WUHHW5LYHUVLGH&$

 1RWLFHLVJLYHQWRWKH'HEWRUDQGWUXVWHH LIDQ\ 5HVSRQGLQJ3DUWLHV WKHLUDWWRUQH\V LIDQ\ DQGRWKHULQWHUHVWHG
   SDUWLHVWKDWRQWKHGDWHDQGWLPHDQGLQWKHFRXUWURRPVWDWHGDERYH0RYDQWZLOOUHTXHVWWKDWWKLVFRXUWHQWHUDQRUGHU
   JUDQWLQJUHOLHIIURPWKHDXWRPDWLFVWD\DVWR'HEWRUDQG'HEWRU¶VEDQNUXSWF\HVWDWHRQWKHJURXQGVVHWIRUWKLQWKH
   DWWDFKHG0RWLRQ

 7RILOHDUHVSRQVHWRWKHPRWLRQ\RXPD\REWDLQDQDSSURYHGFRXUWIRUPDWZZZFDFEXVFRXUWVJRYIRUPVIRUXVHLQ
   SUHSDULQJ\RXUUHVSRQVH RSWLRQDO/%5IRUP)5)65(63216( RU\RXPD\SUHSDUH\RXUUHVSRQVHXVLQJ
   WKHIRUPDWUHTXLUHGE\/%5DQGWKH&RXUW0DQXDO


           7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

-XQH                                                               3DJH                                         )5)653027,21
          Case 1:20-bk-11784-MB                     Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49                                      Desc
                                                    Main Document     Page 2 of 74

 :KHQVHUYLQJDUHVSRQVHWRWKHPRWLRQVHUYHDFRS\RILWXSRQWKH0RYDQW VDWWRUQH\ RUXSRQ0RYDQWLIWKHPRWLRQ
   ZDVILOHGE\DQXQUHSUHVHQWHGLQGLYLGXDO DWWKHDGGUHVVVHWIRUWKDERYH

 ,I\RXIDLOWRWLPHO\ILOHDQGVHUYHDZULWWHQUHVSRQVHWRWKHPRWLRQRUIDLOWRDSSHDUDWWKHKHDULQJWKHFRXUWPD\GHHP
   VXFKIDLOXUHDVFRQVHQWWRJUDQWLQJRIWKHPRWLRQ

        7KLVPRWLRQLVEHLQJKHDUGRQ5(*8/$5127,&(SXUVXDQWWR/%5 G ,I\RXZLVKWRRSSRVHWKLVPRWLRQ
          \RXPXVWILOHDQGVHUYHDZULWWHQUHVSRQVHWRWKLVPRWLRQQRODWHUWKDQGD\VEHIRUHWKHKHDULQJDQGDSSHDUDW
          WKHKHDULQJ

        7KLVPRWLRQLVEHLQJKHDUGRQ6+257(1('127,&(SXUVXDQWWR/%5 E ,I\RXZLVKWRRSSRVHWKLV
          PRWLRQ\RXPXVWILOHDQGVHUYHDUHVSRQVHQRODWHUWKDQ GDWH      DQG WLPH DQG\RX
          PD\DSSHDUDWWKHKHDULQJ

     D        $QDSSOLFDWLRQIRURUGHUVHWWLQJKHDULQJRQVKRUWHQHGQRWLFHZDVQRWUHTXLUHG DFFRUGLQJWRWKHFDOHQGDULQJ
               SURFHGXUHVRIWKHDVVLJQHGMXGJH 

     E        $QDSSOLFDWLRQIRURUGHUVHWWLQJKHDULQJRQVKRUWHQHGQRWLFHZDVILOHGDQGZDVJUDQWHGE\WKHFRXUWDQGVXFK
               PRWLRQDQGRUGHUKDYHEHHQRUDUHEHLQJVHUYHGXSRQWKH'HEWRUDQGXSRQWKHWUXVWHH LIDQ\ 

     F        $QDSSOLFDWLRQIRURUGHUVHWWLQJKHDULQJRQVKRUWHQHGQRWLFHZDVILOHGDQGUHPDLQVSHQGLQJ$IWHUWKHFRXUW
               UXOHVRQWKDWDSSOLFDWLRQ\RXZLOOEHVHUYHGZLWKDQRWKHUQRWLFHRUDQRUGHUWKDWVSHFLILHVWKHGDWHWLPHDQG
               SODFHRIWKHKHDULQJRQWKHDWWDFKHGPRWLRQDQGWKHGHDGOLQHIRUILOLQJDQGVHUYLQJDZULWWHQRSSRVLWLRQWRWKH
               PRWLRQ


     'DWH 02/26/2021                                                             SCHEER LAW GROUP, LLP
                                                                                   3ULQWHGQDPHRIODZILUP LIDSSOLFDEOH 

                                                                                   REILLY D. WILKINSON
                                                                                   3ULQWHGQDPHRILQGLYLGXDO0RYDQWRUDWWRUQH\IRU0RYDQW



                                                                                   /S/REILLY D. WILKINSON
                                                                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                   6LJQDWXUHRILQGLYLGXDO0RYDQWRUDWWRUQH\IRU0RYDQW




          7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

-XQH                                                              3DJH                                         )5)653027,21
         Case 1:20-bk-11784-MB                     Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49                                      Desc
                                                   Main Document     Page 3 of 74

              027,21)255(/,())5207+($8720$7,&67$<$6725($/3523(57<
 0RYDQWLVWKH
             +ROGHU0RYDQWKDVSK\VLFDOSRVVHVVLRQRIDSURPLVVRU\QRWHWKDWHLWKHU  QDPHV0RYDQWDVWKHSD\HHXQGHU
             WKHSURPLVVRU\QRWHRU  LVLQGRUVHGWR0RYDQWRULQGRUVHGLQEODQNRUSD\DEOHWREHDUHU
         X   %HQHILFLDU\0RYDQWLVHLWKHU  QDPHGDVEHQHILFLDU\LQWKHVHFXULW\LQVWUXPHQWRQWKHVXEMHFWSURSHUW\ HJ
             PRUWJDJHRUGHHGRIWUXVW RU  LVWKHDVVLJQHHRIWKHEHQHILFLDU\
             6HUYLFLQJDJHQWDXWKRUL]HGWRDFWRQEHKDOIRIWKH+ROGHURU%HQHILFLDU\
             2WKHU VSHFLI\ 


 7KH3URSHUW\DW,VVXH 3URSHUW\ 

    D $GGUHVV

         6WUHHWDGGUHVV 8901 Moonbeam Avenue
         8QLWVXLWHQXPEHU
         &LW\VWDWH]LSFRGH Panorama City, CA 91402

    E /HJDOGHVFULSWLRQRUGRFXPHQWUHFRUGLQJQXPEHU LQFOXGLQJFRXQW\RIUHFRUGLQJ DVVHWIRUWKLQ0RYDQW¶VGHHGRI
       WUXVW DWWDFKHGDV([KLELW 3    Document Recording Number: 20190403332; Los Angeles County.

 %DQNUXSWF\&DVH+LVWRU\

    D $ YROXQWDU\ LQYROXQWDU\EDQNUXSWF\SHWLWLRQXQGHUFKDSWHU                                            
       ZDVILOHGRQ GDWH  10/05/2020
                                 

    E            $QRUGHUWRFRQYHUWWKLVFDVHWRFKDSWHU                             ZDVHQWHUHGRQ GDWH  12/10/2020 
    F            $SODQLIDQ\ZDVFRQILUPHGRQ GDWH                           

 *URXQGVIRU5HOLHIIURP6WD\

    D            3XUVXDQWWR86& G  FDXVHH[LVWVWRJUDQW0RYDQWUHOLHIIURPVWD\DVIROORZV
                     0RYDQW¶VLQWHUHVWLQWKH3URSHUW\LVQRWDGHTXDWHO\SURWHFWHG
                  $       0RYDQW¶VLQWHUHVWLQWKH3URSHUW\LVQRWSURWHFWHGE\DQDGHTXDWHHTXLW\FXVKLRQ
                  %       7KHIDLUPDUNHWYDOXHRIWKH3URSHUW\LVGHFOLQLQJDQGSD\PHQWVDUHQRWEHLQJPDGHWR0RYDQW
                           VXIILFLHQWWRSURWHFW0RYDQW¶VLQWHUHVWDJDLQVWWKDWGHFOLQH
                  &       3URRIRILQVXUDQFHUHJDUGLQJWKH3URSHUW\KDVQRWEHHQSURYLGHGWR0RYDQWGHVSLWHWKH'HEWRU¶V
                           REOLJDWLRQWRLQVXUHWKHFROODWHUDOXQGHUWKHWHUPVRI0RYDQW¶VFRQWUDFWZLWKWKH'HEWRU
                     7KHEDQNUXSWF\FDVHZDVILOHGLQEDGIDLWK
                  $       0RYDQWLVWKHRQO\FUHGLWRURURQHRIYHU\IHZFUHGLWRUVOLVWHGRUVFKHGXOHGLQWKH'HEWRU¶VFDVH
                           FRPPHQFHPHQWGRFXPHQWV
                  %       7KH3URSHUW\ZDVWUDQVIHUUHGWRWKH'HEWRUHLWKHUMXVWEHIRUHWKHEDQNUXSWF\ILOLQJRUDIWHUWKHILOLQJ
                  &       $QRQLQGLYLGXDOHQWLW\ZDVFUHDWHGMXVWSULRUWRWKHEDQNUXSWF\SHWLWLRQGDWHIRUWKHVROHSXUSRVHRI
                           ILOLQJWKLVEDQNUXSWF\FDVH
                  '       2WKHUEDQNUXSWF\FDVHVKDYHEHHQILOHGLQZKLFKDQLQWHUHVWLQWKH3URSHUW\ZDVDVVHUWHG
                  (       7KH'HEWRUILOHGRQO\DIHZFDVHFRPPHQFHPHQWGRFXPHQWVZLWKWKHEDQNUXSWF\SHWLWLRQ6FKHGXOHV
                           DQGWKHVWDWHPHQWRIILQDQFLDODIIDLUV RUFKDSWHUSODQLIDSSURSULDWH KDYHQRWEHHQILOHG
                  )       2WKHU VHHDWWDFKHGFRQWLQXDWLRQSDJH 


         7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

-XQH                                                             3DJH                                         )5)653027,21
          Case 1:20-bk-11784-MB                     Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49                                      Desc
                                                    Main Document     Page 4 of 74

                    &KDSWHURUFDVHVRQO\ 
                $        $OOSD\PHQWVRQDFFRXQWRIWKH3URSHUW\DUHEHLQJPDGHWKURXJKWKHSODQ
                             3UHFRQILUPDWLRQ 3RVWFRQILUPDWLRQSODQSD\PHQWVKDYHQRWEHHQPDGHWRWKHFKDSWHU
                          WUXVWHHRUFKDSWHUWUXVWHH

                %        3RVWSHWLWLRQPRUWJDJHSD\PHQWVGXHRQWKHQRWHVHFXUHGE\DGHHGRIWUXVWRQWKH3URSHUW\KDYHQRW
                          EHHQPDGHWR0RYDQW
                   7KH'HEWRUILOHGD6WDWHPHQWRI,QWHQWLRQVWKDWLQGLFDWHVWKH'HEWRULQWHQGVWRVXUUHQGHUWKH3URSHUW\

                   7KH0RYDQWUHJDLQHGSRVVHVVLRQRIWKH3URSHUW\RQ GDWH                                     
                     ZKLFKLV SUHSHWLWLRQ SRVWSHWLWLRQ

                                                         ____________________________
                     )RURWKHUFDXVHIRUUHOLHIIURPVWD\VHHDWWDFKHGFRQWLQXDWLRQSDJH
                                            Movant's Note has matured and is all due and payable as of May 1, 2020.
     E         3XUVXDQWWR86& G  $ WKH'HEWRUKDVQRHTXLW\LQWKH3URSHUW\DQGSXUVXDQWWR
                  G  % WKH3URSHUW\LVQRWQHFHVVDU\WRDQHIIHFWLYHUHRUJDQL]DWLRQ

     F         3XUVXDQWWR86& G  WKH'HEWRUKDVIDLOHGZLWKLQWKHODWHURIGD\VDIWHUWKHRUGHUIRUUHOLHIRU
                GD\VDIWHUWKHFRXUWGHWHUPLQHGWKDWWKH3URSHUW\TXDOLILHVDV³VLQJOHDVVHWUHDOHVWDWH´DVGHILQHGLQ
                86& % WRILOHDUHDVRQDEOHSODQRIUHRUJDQL]DWLRQRUWRFRPPHQFHPRQWKO\SD\PHQWV

     G         3XUVXDQWWR86& G  WKH'HEWRU¶VILOLQJRIWKHEDQNUXSWF\SHWLWLRQZDVSDUWRIDVFKHPHWRGHOD\
                KLQGHURUGHIUDXGFUHGLWRUVWKDWLQYROYHG
                   7KHWUDQVIHURIDOORUSDUWRZQHUVKLSRIRURWKHULQWHUHVWLQWKH3URSHUW\ZLWKRXWWKHFRQVHQWRI0RYDQWRU
                     FRXUWDSSURYDORU
                   0XOWLSOHEDQNUXSWF\FDVHVDIIHFWLQJWKH3URSHUW\

        *URXQGVIRU$QQXOPHQWRIWKH6WD\0RYDQWWRRNSRVWSHWLWLRQDFWLRQVDJDLQVWWKH3URSHUW\RUWKH'HEWRU

     D         7KHVHDFWLRQVZHUHWDNHQEHIRUH0RYDQWNQHZWKHEDQNUXSWF\FDVHKDGEHHQILOHGDQG0RYDQWZRXOGKDYH
                EHHQHQWLWOHGWRUHOLHIIURPWKHVWD\WRSURFHHGZLWKWKHVHDFWLRQV

     E         0RYDQWNQHZWKHEDQNUXSWF\FDVHKDGEHHQILOHGEXW0RYDQWSUHYLRXVO\REWDLQHGUHOLHIIURPVWD\WRSURFHHG
                ZLWKWKHVHHQIRUFHPHQWDFWLRQVLQSULRUEDQNUXSWF\FDVHVDIIHFWLQJWKH3URSHUW\DVVHWIRUWKLQ([KLELWBBBBB

     F         2WKHU VSHFLI\ 



 (YLGHQFHLQ6XSSRUWRI0RWLRQ 'HFODUDWLRQ V 0867EHVLJQHGXQGHUSHQDOW\RISHUMXU\DQGDWWDFKHGWRWKLV
   PRWLRQ
     D 7KH5($/3523(57<'(&/$5$7,21RQSDJHRIWKLVPRWLRQ
     E         6XSSOHPHQWDOGHFODUDWLRQ V 
     F         7KHVWDWHPHQWVPDGHE\'HEWRUXQGHUSHQDOW\RISHUMXU\FRQFHUQLQJ0RYDQW¶VFODLPVDQGWKH3URSHUW\DVVHW
                IRUWKLQ'HEWRU¶VFDVHFRPPHQFHPHQWGRFXPHQWV$XWKHQWLFDWHGFRSLHVRIWKHUHOHYDQWSRUWLRQVRIWKHFDVH
                FRPPHQFHPHQWGRFXPHQWVDUHDWWDFKHGDV([KLELW 4   
     G         2WKHU



        $QRSWLRQDO0HPRUDQGXPRI3RLQWVDQG$XWKRULWLHVLVDWWDFKHGWRWKLVPRWLRQ




          7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

-XQH                                                              3DJH                                         )5)653027,21
         Case 1:20-bk-11784-MB                     Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49                                      Desc
                                                   Main Document     Page 5 of 74

0RYDQWUHTXHVWVWKHIROORZLQJUHOLHI

 5HOLHIIURPWKHVWD\LVJUDQWHGXQGHU                86& G              86& G              86& G  

       0RYDQW DQGDQ\VXFFHVVRUVRUDVVLJQV PD\SURFHHGXQGHUDSSOLFDEOHQRQEDQNUXSWF\ODZWRHQIRUFHLWV
         UHPHGLHVWRIRUHFORVHXSRQDQGREWDLQSRVVHVVLRQRIWKH3URSHUW\

       0RYDQWRULWVDJHQWVPD\DWLWVRSWLRQRIIHUSURYLGHDQGHQWHULQWRDSRWHQWLDOIRUHEHDUDQFHDJUHHPHQWORDQ
         PRGLILFDWLRQUHILQDQFHDJUHHPHQWRURWKHUORDQZRUNRXWRUORVVPLWLJDWLRQDJUHHPHQW0RYDQWWKURXJKLWV
         VHUYLFLQJDJHQWPD\FRQWDFWWKH'HEWRUE\WHOHSKRQHRUZULWWHQFRUUHVSRQGHQFHWRRIIHUVXFKDQDJUHHPHQW

       &RQILUPDWLRQWKDWWKHUHLVQRVWD\LQHIIHFW

       7KHVWD\LVDQQXOOHGUHWURDFWLYHWRWKHEDQNUXSWF\SHWLWLRQGDWH$Q\SRVWSHWLWLRQDFWLRQVWDNHQE\0RYDQWWR
         HQIRUFHLWVUHPHGLHVUHJDUGLQJWKH3URSHUW\VKDOOQRWFRQVWLWXWHDYLRODWLRQRIWKHVWD\

       7KHFRGHEWRUVWD\RI86& D RU D LVWHUPLQDWHGPRGLILHGRUDQQXOOHGDVWRWKHFRGHEWRURQ
         WKHVDPHWHUPVDQGFRQGLWLRQVDVWRWKH'HEWRU

       7KHGD\VWD\SUHVFULEHGE\)5%3 D  LVZDLYHG

       $GHVLJQDWHGODZHQIRUFHPHQWRIILFHUPD\HYLFWWKH'HEWRUDQGDQ\RWKHURFFXSDQWIURPWKH3URSHUW\UHJDUGOHVV
         RIDQ\IXWXUHEDQNUXSWF\ILOLQJFRQFHUQLQJWKH3URSHUW\IRUDSHULRGRIGD\VIURPWKHKHDULQJRQWKLV0RWLRQ
             ZLWKRXWIXUWKHUQRWLFHRU   XSRQUHFRUGLQJRIDFRS\RIWKLVRUGHURUJLYLQJDSSURSULDWHQRWLFHRILWVHQWU\LQ
             FRPSOLDQFHZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ

       5HOLHIIURPWKHVWD\LVJUDQWHGXQGHU86& G  ,IUHFRUGHGLQFRPSOLDQFHZLWKDSSOLFDEOHVWDWHODZV
         JRYHUQLQJQRWLFHVRILQWHUHVWVRUOLHQVLQUHDOSURSHUW\WKHRUGHULVELQGLQJLQDQ\RWKHUFDVHXQGHUWKLVWLWOH
         SXUSRUWLQJWRDIIHFWWKH3URSHUW\ILOHGQRWODWHUWKDQ\HDUVDIWHUWKHGDWHRIWKHHQWU\RIWKHRUGHUE\WKHFRXUW
         H[FHSWWKDWDGHEWRULQDVXEVHTXHQWFDVHXQGHUWKLVWLWOHPD\PRYHIRUUHOLHIIURPWKHRUGHUEDVHGXSRQFKDQJHG
         FLUFXPVWDQFHVRUIRUJRRGFDXVHVKRZQDIWHUQRWLFHDQGKHDULQJ

      7KHRUGHULVELQGLQJDQGHIIHFWLYHLQDQ\EDQNUXSWF\FDVHFRPPHQFHGE\RUDJDLQVWDQ\GHEWRUZKRFODLPVDQ\
         LQWHUHVWLQWKH3URSHUW\IRUDSHULRGRIGD\VIURPWKHKHDULQJRIWKLV0RWLRQ
              ZLWKRXWIXUWKHUQRWLFHRU   XSRQUHFRUGLQJRIDFRS\RIWKLVRUGHURUJLYLQJDSSURSULDWHQRWLFHRILWVHQWU\LQ
              FRPSOLDQFHZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ

      7KHRUGHULVELQGLQJDQGHIIHFWLYHLQDQ\IXWXUHEDQNUXSWF\FDVHQRPDWWHUZKRWKHGHEWRUPD\EH
              ZLWKRXWIXUWKHUQRWLFHRU XSRQUHFRUGLQJRIDFRS\RIWKLVRUGHURUJLYLQJDSSURSULDWHQRWLFHRILWVHQWU\LQ
              FRPSOLDQFHZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ

      8SRQHQWU\RIWKHRUGHUIRUSXUSRVHVRI&DO&LY&RGHWKH'HEWRULVDERUURZHUDVGHILQHGLQ&DO&LY
         &RGH F  & 
      ,IUHOLHIIURPVWD\LVQRWJUDQWHGDGHTXDWHSURWHFWLRQVKDOOEHRUGHUHG

      6HHDWWDFKHGFRQWLQXDWLRQSDJHIRURWKHUUHOLHIUHTXHVWHG

      'DWH 02/26/2021                                                           SCHEER LAW GROUP, LLP
                                                                                  3ULQWHGQDPHRIODZILUP LIDSSOLFDEOH 
                                                                                  REILLY D. WILKINSON
                                                                                  3ULQWHGQDPHRILQGLYLGXDO0RYDQWRUDWWRUQH\IRU0RYDQW

                                                                                  /S/REILLY D. WILKINSON
                                                                                  6LJQDWXUHRILQGLYLGXDO0RYDQWRUDWWRUQH\IRU0RYDQW


         7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

-XQH                                                             3DJH                                         )5)653027,21
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document     Page 6 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document     Page 7 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document     Page 8 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document     Page 9 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 10 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 11 of 74
            Case 1:20-bk-11784-MB                               Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49                                                          Desc
                                                                Main Document    Page 12 of 74

                                                    3522)2)6(59,&(2)'2&80(17
 
 ,DPRYHUWKHDJHRIDQGQRWDSDUW\WRWKLVEDQNUXSWF\FDVHRUDGYHUVDU\SURFHHGLQJ0\EXVLQHVVDGGUHVVLV
 
 85 ARGONAUT, SUITE 202, ALISO VIEJO, CA 92665
 
 
 $WUXHDQGFRUUHFWFRS\RIWKHIRUHJRLQJGRFXPHQWHQWLWOHG127,&(2)027,21$1'027,21)255(/,())520
 7+($8720$7,&67$<81'(586& ZLWKVXSSRUWLQJGHFODUDWLRQV  5($/3523(57< ZLOOEHVHUYHG
 RUZDVVHUYHG D RQWKHMXGJHLQFKDPEHUVLQWKHIRUPDQGPDQQHUUHTXLUHGE\/%5 G DQG E LQWKHPDQQHU
 VWDWHGEHORZ
 
 72%(6(59('%<7+(&28579,$127,&(2)(/(&7521,&),/,1* 1() 3XUVXDQWWRFRQWUROOLQJ*HQHUDO
 2UGHUVDQG/%5WKHIRUHJRLQJGRFXPHQWZLOOEHVHUYHGE\WKHFRXUWYLD1()DQGK\SHUOLQNWRWKHGRFXPHQW2Q GDWH 
  02/26/2021
       ,FKHFNHGWKH&0(&)GRFNHWIRUWKLVEDQNUXSWF\FDVHRUDGYHUVDU\SURFHHGLQJDQGGHWHUPLQHGWKDWWKH
 IROORZLQJSHUVRQVDUHRQWKH(OHFWURQLF0DLO1RWLFH/LVWWRUHFHLYH1()WUDQVPLVVLRQDWWKHHPDLODGGUHVVHVVWDWHGEHORZ
                                                                      U.S. Trustee: ustpregion16.wh.ecf@usdoj.gov
Notice:
            Greg     P  Campbell,        ch11ecf@aldridgepite.com     Notice: Robert M Yaspan, court@yaspanlaw.com
Notice:
            Julian K Bach, Julian@Jbachlaw.com                       Notice: Reilly D Wilkinson, rwilkinson@scheerlawgroup.com
Notice:
            Kelli M Brown, kbrown@mclaw.org                         Notice: Erica T Loftis Pacheco, eloftis@ghidottiberger.com
Notice: Matthew D. Resnik, matt@rhmfirm.com Notice: Tanya Behnam, tbehnam@polsinelli.com
 
Attorney     for U.S. Trustee:Russell Clementson, russell.clementson@usdoj.gov Trustee: Diane C Weil , dcweil@dcweillaw.com
Attorney
            for Debtor: Roksana D. Moradi-Brovia, roksana@rhmfirm.com                    6HUYLFHLQIRUPDWLRQFRQWLQXHGRQDWWDFKHGSDJH
Attorney
            for Debtor: Thomas B Ure, tbuesq@aol.com
 6(59('%<81,7('67$7(60$,/
 2Q GDWH 02/26/2021
                       ,VHUYHGWKHIROORZLQJSHUVRQVDQGRUHQWLWLHVDWWKHODVWNQRZQDGGUHVVHVLQWKLVEDQNUXSWF\
 FDVHRUDGYHUVDU\SURFHHGLQJE\SODFLQJDWUXHDQGFRUUHFWFRS\WKHUHRILQDVHDOHGHQYHORSHLQWKH8QLWHG6WDWHVPDLO
 ILUVWFODVVSRVWDJHSUHSDLGDQGDGGUHVVHGDVIROORZV/LVWLQJWKHMXGJHKHUHFRQVWLWXWHVDGHFODUDWLRQWKDWPDLOLQJWRWKH
 MXGJHZLOOEHFRPSOHWHGQRODWHUWKDQKRXUVDIWHUWKHGRFXPHQWLVILOHG
 
 Debtor:
             Valley Enterprises T.S. Inc, 13962 Saticoy Street, Van Nuys, CA 91402




                                                                                                                6HUYLFHLQIRUPDWLRQFRQWLQXHGRQDWWDFKHGSDJH

6(59('%<3(5621$/'(/,9(5<29(51,*+70$,/)$&6,0,/(75$160,66,2125(0$,/ VWDWHPHWKRG
IRUHDFKSHUVRQRUHQWLW\VHUYHG 3XUVXDQWWR)5&LY3DQGRUFRQWUROOLQJ/%5RQ GDWH      ,VHUYHGWKH
IROORZLQJSHUVRQVDQGRUHQWLWLHVE\SHUVRQDOGHOLYHU\RYHUQLJKWPDLOVHUYLFHRU IRUWKRVHZKRFRQVHQWHGLQZULWLQJWR
VXFKVHUYLFHPHWKRG E\IDFVLPLOHWUDQVPLVVLRQDQGRUHPDLODVIROORZV/LVWLQJWKHMXGJHKHUHFRQVWLWXWHVDGHFODUDWLRQ
WKDWSHUVRQDOGHOLYHU\RQRURYHUQLJKWPDLOWRWKHMXGJHZLOOEHFRPSOHWHGQRODWHUWKDQKRXUVDIWHUWKHGRFXPHQWLV
ILOHG






                                                                                                                6HUYLFHLQIRUPDWLRQFRQWLQXHGRQDWWDFKHGSDJH


,GHFODUHXQGHUSHQDOW\RISHUMXU\XQGHUWKHODZVRIWKH8QLWHG6WDWHVWKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW



             
   02/26/2021                                         Jennifer Meza                                       /s/Jennifer
                                                                                                                 
                                                                                                                              Meza                                                             
  'DWH                                 3ULQWHG1DPH                                                                  6LJQDWXUH


        7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD
                                                                        
-XQH                                                          3DJH                                        )5)653027,21

Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 13 of 74




                         Exhibit “1”
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 14 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 15 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 16 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 17 of 74




                         Exhibit “2”
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 18 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 19 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 20 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 21 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 22 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 23 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 24 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 25 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 26 of 74




                         Exhibit “3”
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 27 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 28 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 29 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 30 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 31 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 32 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 33 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 34 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 35 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 36 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 37 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 38 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 39 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 40 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 41 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 42 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 43 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 44 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 45 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 46 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 47 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 48 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 49 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 50 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 51 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 52 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 53 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 54 of 74




                         Exhibit “4”
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 55 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 56 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 57 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 58 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 59 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 60 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 61 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 62 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 63 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 64 of 74
Case 1:20-bk-11784-MB   Doc 66 Filed 02/26/21 Entered 02/26/21 16:18:49   Desc
                        Main Document    Page 65 of 74




                         Exhibit “5”
            Case 1:20-bk-11784-MB                             Doc 66
                                                                  49 Filed 02/26/21
                                                                           12/09/20 Entered 02/26/21
                                                                                             12/09/20 16:18:49
                                                                                                      15:50:52                   Desc
                                                              Main
                                                              MainDocument
                                                                   Document PagePage66
                                                                                    3 of
                                                                                       of22
                                                                                          74
 Fill in this information to identify the case:

 Debtor name         Valley Enterprises T.S. Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         1:20-bk-11784-MB
                                                                                                                         Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 1:20-bk-11784-MB                             Doc 66
                                                                  49 Filed 02/26/21
                                                                           12/09/20 Entered 02/26/21
                                                                                             12/09/20 16:18:49
                                                                                                      15:50:52                     Desc
                                                              Main
                                                              MainDocument
                                                                   Document PagePage67
                                                                                    4 of
                                                                                       of22
                                                                                          74
 Debtor         Valley Enterprises T.S. Inc.                                                  Case number (If known) 1:20-bk-11784-MB
                Name


        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computer desktop and laptop                                                      $0.00                                        $2,200.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $2,200.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2019 Range Rover Evoque                                                $0.00                                       $42,000.00


           47.2.     2019 Chrysler Pacifica Van                                             $0.00                                       $39,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 1:20-bk-11784-MB                             Doc 66
                                                                  49 Filed 02/26/21
                                                                           12/09/20 Entered 02/26/21
                                                                                             12/09/20 16:18:49
                                                                                                      15:50:52                       Desc
                                                              Main
                                                              MainDocument
                                                                   Document PagePage68
                                                                                    5 of
                                                                                       of22
                                                                                          74
 Debtor         Valley Enterprises T.S. Inc.                                                  Case number (If known) 1:20-bk-11784-MB
                Name



 51.       Total of Part 8.                                                                                                           $81,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used   Current value of
           property                                       extent of           debtor's interest       for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1.
                     15649 Chase St.
                     North Hills, CA 91343                Fee simple                        $0.00                                     $1,160,000.00


           55.2.
                     15094 Nurmi St.
                     Sylmar, CA 91342                     Fee simple                        $0.00                                       $526,000.00


           55.3.
                     5959 Tampa Ave.
                     Tarzana, CA 91356                    Fee simple                        $0.00                                     $1,500,000.00


           55.4.     7106 Figueroa St.
                     Los Angeles, CA
                     90003                                Fee simple                        $0.00                                       $485,000.00


           55.5.     8901 Moonbeam Ave.
                     Panorama City, CA
                     91402                                Fee simple                        $0.00                                       $750,000.00


           55.6.     7759 Skyhill Drive
                     Los Angeles, CA
                     90068                                Fee simple                        $0.00                                     $2,700,000.00




 56.       Total of Part 9.                                                                                                         $7,121,000.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 1:20-bk-11784-MB                             Doc 66
                                                                  49 Filed 02/26/21
                                                                           12/09/20 Entered 02/26/21
                                                                                             12/09/20 16:18:49
                                                                                                      15:50:52                    Desc
                                                              Main
                                                              MainDocument
                                                                   Document PagePage69
                                                                                    6 of
                                                                                       of22
                                                                                          74
 Debtor         Valley Enterprises T.S. Inc.                                                 Case number (If known) 1:20-bk-11784-MB
                Name

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 1:20-bk-11784-MB                                 Doc 66
                                                                       49 Filed 02/26/21
                                                                                12/09/20 Entered 02/26/21
                                                                                                  12/09/20 16:18:49
                                                                                                           15:50:52                                                Desc
                                                                   Main
                                                                   MainDocument
                                                                        Document PagePage70
                                                                                         7 of
                                                                                            of22
                                                                                               74
 Debtor          Valley Enterprises T.S. Inc.                                                                        Case number (If known) 1:20-bk-11784-MB
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $2,200.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $81,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $7,121,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $83,200.00          + 91b.            $7,121,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $7,204,200.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
            Case 1:20-bk-11784-MB                             Doc 66
                                                                  49 Filed 02/26/21
                                                                           12/09/20 Entered 02/26/21
                                                                                             12/09/20 16:18:49
                                                                                                      15:50:52                                        Desc
                                                              Main
                                                              MainDocument
                                                                   Document PagePage71
                                                                                    8 of
                                                                                       of22
                                                                                          74
 Fill in this information to identify the case:

 Debtor name         Valley Enterprises T.S. Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)             1:20-bk-11784-MB
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   BSI Financial Services, Inc.                   Describe debtor's property that is subject to a lien                 $425,000.00               $750,000.00
       Creditor's Name                                8901 Moonbeam Ave.
                                                      Panorama City, CA 91402
       P.O. Box 517
       Titusville, PA 16354
       Creditor's mailing address                     Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6780
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   East West Bank                                 Describe debtor's property that is subject to a lien               $1,050,000.00             $2,700,000.00
       Creditor's Name                                7759 Skyhill Drive
       Loan Servicing Department                      Los Angeles, CA 90068
       9300 Flair Drive, 6th Floor
       El Monte, CA 91731
       Creditor's mailing address                     Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 1:20-bk-11784-MB                             Doc 66
                                                                  49 Filed 02/26/21
                                                                           12/09/20 Entered 02/26/21
                                                                                             12/09/20 16:18:49
                                                                                                      15:50:52                                  Desc
                                                              Main
                                                              MainDocument
                                                                   Document PagePage72
                                                                                    9 of
                                                                                       of22
                                                                                          74
 Debtor       Valley Enterprises T.S. Inc.                                                            Case number (if known)      1:20-bk-11784-MB
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   LC Equity Group Inc.                           Describe debtor's property that is subject to a lien                     $195,000.00     $485,000.00
       Creditor's Name                                7106 Figueroa St.
                                                      Los Angeles, CA 90003
       5737 Kanan Road #559
       Agoura Hills, CA 91301
       Creditor's mailing address                     Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   LKJ LLC                                        Describe debtor's property that is subject to a lien                     $290,000.00    $1,160,000.00
       Creditor's Name                                15649 Chase St.
                                                      North Hills, CA 91343
       11111 Santa Monica Blvd.
       Los Angeles, CA 90025
       Creditor's mailing address                     Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. LKJ LLC
       2. The Carrington Company

 2.5   The Carrington Company                         Describe debtor's property that is subject to a lien                     $350,000.00    $1,160,000.00
       Creditor's Name                                15649 Chase St.
                                                      North Hills, CA 91343
       P.O. Box 1328
       Eureka, CA 95502
       Creditor's mailing address                     Describe the lien
                                                      2nd Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
             Case 1:20-bk-11784-MB                            Doc 66
                                                                  49 Filed 02/26/21
                                                                           12/09/20 Entered 02/26/21
                                                                                             12/09/20 16:18:49
                                                                                                      15:50:52                                   Desc
                                                              Main Document    Page 73
                                                                                    10 of 74
                                                                                          22
 Debtor       Valley Enterprises T.S. Inc.                                                            Case number (if known)       1:20-bk-11784-MB
              Name

        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        0529
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.4

        Toorak Capital Partners,
 2.6                                                                                                                           $265,000.00      $526,000.00
        LLC                                           Describe debtor's property that is subject to a lien
        Creditor's Name                               15094 Nurmi St.
                                                      Sylmar, CA 91342
        15 Maple St.
        Summit, NJ 07901
        Creditor's mailing address                    Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        9250
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.7    Val-Chris Investments, Inc.                   Describe debtor's property that is subject to a lien                     $950,000.00     $1,500,000.00
        Creditor's Name                               5959 Tampa Ave.
                                                      Tarzana, CA 91356
        2601 Main Street, Suite 400
        Irvine, CA 92614
        Creditor's mailing address                    Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        1567
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $3,525,000.0

Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 1:20-bk-11784-MB                             Doc 66
                                                                  49 Filed 02/26/21
                                                                           12/09/20 Entered 02/26/21
                                                                                             12/09/20 16:18:49
                                                                                                      15:50:52                                      Desc
                                                              Main Document    Page 74
                                                                                    11 of 74
                                                                                          22
 Debtor       Valley Enterprises T.S. Inc.                                                      Case number (if known)         1:20-bk-11784-MB
              Name

                                                                                                                                        0

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
